DISMISS and Opinion Filed October 28, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00652-CV

                       CALRAYMOND ALLEN, Appellant
                                   V.
                       FOREST GREEN MANOR, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-02706-E

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed appellant by postcard

dated September 19, 2022 to file his brief within ten days and cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).


                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220652F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CALRAYMOND ALLEN, Appellant                  On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-22-00652-CV          V.               Trial Court Cause No. CC-22-02706-
                                             E.
FOREST GREEN MANOR,                          Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 28, 2022




                                       –3–